2021 IL App (2d) 190292
                                        No. 2-19-0292
                                  Opinion filed March 2, 2021

______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                          )   Appeal from the Circuit Court
OF ILLINOIS,                                     )   of Winnebago County.
                                                 )
       Plaintiff-Appellee,                       )
                                                 )
v.                                               )   No. 96-CF-1362
                                                 )
RANDALL G. McVEAY,                               )
                                                 )
       Defendant-Appellant                       )
                                                 )
                                                 Honorable
(John Baldwin, I
n His Official Capacity as                     ) Brendan A. Maher,
Director of Corrections, Intervenor-Appellee). ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court, with opinion.
       Presiding Justice Bridges and Justice Zenoff concurred in the judgment and opinion.

                                           OPINION

¶1     Defendant, Randall G. McVeay, appeals the trial court’s order dismissing his petition for

judicial review of his care and treatment as a sexually dangerous person. We affirm.

¶2                                     I. BACKGROUND

¶3     In 1996, McVeay was declared a sexually dangerous person and committed to the custody

of the Director of Corrections (Director). In 2018, he filed a pro se “Petition for Judicial Review

of Treatment, Care and Conditions Provided By Illinois DOC.” The petition was filed pursuant to
2021 IL App (2d) 190292


section 8 of the Sexually Dangerous Persons Act (Act) (725 ILCS 205/8 (West 2018)) and alleged

generally that the treatment and care the Department of Corrections (Department) provided him

was not designed to effect his recovery as a sexually dangerous person. See generally People v.

McDougle, 303 Ill. App. 3d 509, 517 (1999) (holding that, under section 8 of the Act, a sexually

dangerous person may “seek judicial review of the adequacy of the care and treatment being

provided to them by [the Department]” in the committing court).

¶4     McVeay alleged that his treatment as a sexually dangerous person was impeded because

he was treated as an ordinary convicted prisoner at the Big Muddy Correctional Center (Big

Muddy). He alleged, for example, that (1) the staff at Big Muddy had not performed individualized

psychological testing, (2) had not developed an individualized written treatment plan for him, and

(3) had not offered him substance abuse treatment. McVeay further complained about inadequate

staffing ratios and shoddy recordkeeping procedures.

¶5     The Director was given leave to intervene and filed a combined motion to dismiss the

petition pursuant to section 2-619.1 of the Code of Civil Procedure (Code) (735 ILCS 5/2-619.1

(West 2018)). The Director alleged that dismissal was warranted because McVeay failed to

(1) state a claim (id. § 2-615) and (2) exhaust his administrative remedies through the

Department’s grievance process (id. § 2-619(a)(9)). After a hearing, the trial court dismissed

McVeay’s petition without prejudice and granted him 30 days to file an amended petition. If not,

the order would become final and appealable. McVeay did not file an amended petition, and thus

the order became final. McVeay filed a timely notice of appeal, and the trial court appointed

appellate counsel to represent him.

¶6                                       II. ANALYSIS

¶7                                       A. Jurisdiction



                                              -2-
2021 IL App (2d) 190292


¶8        Before turning to the merits, we must first address a dispute concerning our appellate

jurisdiction—a threshold question that we are duty-bound to consider. See People v. Walker, 395

Ill. App. 3d 860, 863 (2009). Although a civil-commitment action is filed in the trial court in lieu

of a criminal case (and may result in a deprivation of liberty as well as other quasi-criminal

consequences (see People v. Kennedy, 43 Ill. 2d 200, 202-03 (1969))), the nature of proceedings

under the Act are nevertheless civil (725 ILCS 205/3.01 (West 2018)), and therefore the rules

governing civil appeals apply to claims arising from appeals under the Act (Kennedy, 43 Ill. 2d at

203).

¶9        Under the Act, a person deemed to be sexually dangerous may be indefinitely committed

to the Director’s custody as guardian. McDougle, 303 Ill. App. 3d at 515. Section 8 of the Act

requires the Director to “provide care and treatment for the person committed to him designed to

effect recovery.” 725 ILCS 205/8 (West 2018). In McDougle, we held that a committed person

had the right under section 8 to file a petition to review his treatment. McDougle, 303 Ill. App. 3d

at 518.

¶ 10      McVeay contends that he timely filed a notice of appeal from his petition’s dismissal under

section 8 of the Act, which is a final judgment. Although he does not say as much in his

jurisdictional statement (cf. Ill. S. Ct. R. 341(h)(4)(ii) (eff. May 25, 2018)), McVeay clearly implies

that we have typical final-order jurisdiction under Illinois Supreme Court Rule 301 (eff. Feb. 1,

1994) and Rule 303 (eff. July 1, 2017). The Director, however, disagrees. The Director asserts that

we should characterize the trial court’s order as a denial of an injunction against the Director,

which would be an interlocutory order subject to review under Illinois Supreme Court Rule

307(a)(1) (eff. Nov. 1, 2017). The Director asserts that he filed the section 8 petition in the context

of an ongoing-commitment case, which continues until the termination of proceedings when



                                                 -3-
2021 IL App (2d) 190292


McVeay is declared recovered under section 9 of the Act. See 725 ILCS 205/9 (West 2018); see

also People v. Cooper, 132 Ill. 2d 347, 355 (1989) (holding that “a sexually dangerous person

remains under the jurisdiction of the court which initially committed him until that court expressly

finds that he is not sexually dangerous”).

¶ 11   Since McDougle, our cases have never entirely addressed appellate jurisdiction to review

a final judgment on a petition brought under section 8 of the Act. The only case coming close to

that question, People v. Kastman, 2015 IL App (2d) 141245, was a bit of an outlier. There, our

jurisdiction arose from a certified question pursuant to Illinois Supreme Court Rule 308 (eff. Jan

1, 2015), about the appropriate venue for proceedings under section 8 of the Act, which we

determined was, naturally, in the committing court. See Kastman, 2015 IL App (2d) 141245, ¶¶ 4,

18-20. Nonetheless, other decisions concerning the disposition of section 8 petitions—e.g., People

v. Conley, 2020 IL App (2d) 180953, People v. Hoffman, 2020 IL App (2d) 190515-U, and

McDougle, 303 Ill. App. 3d 509—never grappled with this precise question. We do so now.

¶ 12   In general, a sexually dangerous person may bring two statutory claims under the Act

before the committing court. The first is a section 8 petition for the judicial review of treatment

while in the Director’s custody (725 ILCS 205/8 (West 2018)), and the second is a section 9

petition alleging recovery (id. § 9). Each of those claims presents a distinct cause of action and a

clear-cut, unmistakable claim for relief. A section 8 claim seeks a judicial declaration that the

Director’s treatment is inadequate, thus requiring a court to order a remedy (e.g., Kastman, 2015

IL App (2d) 141245). In contrast, a section 9 claim asserts that the defendant has “recovered,” is

no longer sexually dangerous, and may be conditionally released (e.g., Cooper, 132 Ill. 2d at 355;

People v. Tunget, 287 Ill. App. 3d 533, 534 (1997)).




                                               -4-
2021 IL App (2d) 190292


¶ 13   We, therefore, reject the Director’s assertion that the denial of McVeay’s statutory claim

is akin to the denial of an injunction under Rule 307. The mere fact that McVeay has a statutory

claim proves that the Director’s analogy is inapt. Equitable jurisdiction to issue injunctive relief is

reserved for those “rare occasions *** in cases of great necessity” (People ex rel. Swift v. Superior

Court of Cook County, 359 Ill. 612, 616 (1935)) where the movant has no other adequate remedy

at law. See First National Bank & Trust Co. of Evanston v. Rosewell, 93 Ill. 2d 388, 392 (1982).

Rather, we view requests for relief under section 8 (and, really, section 9) as presenting a new,

distinct claim within a more extensive action. Accordingly, so long as there is no other claim

pending before the trial court, we are unimpeded in our review of the court’s final order, which

dismissed the petition entirely.

¶ 14   We hypothetically note that McVeay could have brought claims under both section 8 and

section 9 of the Act. Suppose the trial court disposed of only one of those claims, and McVeay

wished to appeal that initial determination separately. In that case, it seems axiomatic that he could

seek interlocutory review of the court’s order under Illinois Supreme Court Rule 304(a) (eff. Mar.

8, 2016). Cf. John G. Phillips & Associates v. Brown, 197 Ill. 2d 337, 340 (2001). But, here,

McVeay brought a claim for relief under section 8 of the Act. The trial court heard and denied that

claim, leaving no other matter pending before the court. McVeay then timely filed a notice of

appeal. Accordingly, we have jurisdiction under Rules 301 and 303.

¶ 15                                       B. Dismissal

¶ 16   Jurisdiction aside, McVeay contends that the trial court erred by dismissing his section 8

petition. McVeay argues that a petition such as his must almost necessarily be filed pro se and, as

such, a relaxed pleading threshold should apply. In that light, he contends that his petition alleged

sufficient specific facts to survive a motion to dismiss. The Director responds that Illinois remains



                                                 -5-
2021 IL App (2d) 190292


a fact-pleading jurisdiction, and even under a relaxed standard, McVeay’s petition fails to allege

specific facts warranting a judicial review of his treatment. The Director further responds that

McVeay failed to allege that he has exhausted his administrative remedies (i.e., the prison’s

grievance procedures), which is required to proceed under section 8. We agree with this latter

contention.

¶ 17   The trial court dismissed McVeay’s petition under section 2-619.1 of the Code. This

section allows a party to combine a section 2-615 (735 ILCS 5/2-615 (West 2018)) motion to

dismiss based upon insufficient pleadings with a section 2-619 (id. § 2-619) motion to dismiss

based upon an affirmative defense. U.S. Bank Trust National Ass’n v. Lopez, 2018 IL App (2d)

160967, ¶ 17. A section 2-615 motion to dismiss accepts the well-pled factual basis for a complaint

but denies that it states a legally sufficient claim. Conley, 2020 IL App (2d) 180953, ¶ 8.

Conversely, a section 2-619 motion admits the complaint’s legal sufficiency but raises defenses

that defeat the claim. Id. We review de novo both such dismissals. Id. The failure to exhaust

administrative remedies is a basis for dismissal under either section 2-615 or 2-619(a)(9). Id.

¶ 18   In McDougle, we held that a committed person had the right under section 8 to seek judicial

review of his care under the Director’s guardianship. McDougle, 303 Ill. App. 3d at 518.

Subsequently, in Conley, we held that persons committed under the Act, are “subject to the

grievance procedures outlined in subpart F of part 504 of Title 20” of the Illinois Administrative

Code. Conley, 2020 IL App (2d) 180953, ¶ 11 (citing 20 Ill. Adm. Code 504.Subpart F). In Conley,

we held that, because the petitioner did not adequately allege that he had exhausted his

administrative remedies or that an exception to the exhaustion requirement applied, the trial court

properly dismissed his petition. Id.




                                               -6-
2021 IL App (2d) 190292


¶ 19    Here, McVeay did not allege that he had complied with the Department’s grievance

procedure. In response to the Director’s motion to dismiss, he asserted that he was not required to

exhaust administrative remedies before filing under section 8. As noted, McVeay declined to file

an amended complaint. Although McVeay’s pleadings predate our decision in Conley, the result

must be the same—“ ‘judicial interference must be withheld until the administrative process has

run its course.’ ” Id. ¶ 13 (quoting Beahringer v. Page, 204 Ill. 2d 363, 375 (2003)).

¶ 20    In this court, McVeay does not argue that he pleaded sufficient facts to show that he

exhausted his administrative remedies. He argues only that we should apply a relaxed pleading

standard to overlook the petition’s lack of factual specificity. However, deficiencies in a complaint

caused by its failure to allege specific facts may not be cured by liberal construction. Boylan v.

Martindale, 103 Ill. App. 3d 335, 347 (1982). For example, under the Post-Conviction Hearing

Act (725 ILCS 5/122-1 et seq. (West 2018)), a petition needs to state only the gist of a

constitutional violation. Our supreme court has recognized that this “low threshold” does not

excuse a pro se petitioner from providing any factual detail at all. Instead, a petition “must set forth

some facts which can be corroborated and are objective in nature or contain some explanation as

to why those facts are absent.” People v. Hodges, 234 Ill. 2d 1, 10 (2009). Here, other than a single

brief reference to the existence of grievance procedures at the prison, McVeay’s petition alleged

no facts showing that he availed himself of, let alone exhausted, the Department’s grievance

process. Thus, under any pleading standard, the trial court properly dismissed McVeay’s petition

for failure to exhaust administrative remedies.

¶ 21                                     III. CONCLUSION

¶ 22    Once again, we reiterate that “[t]he treatment of sexually dangerous persons is a serious

and sensitive undertaking.” Conley, 2020 IL App (2d) 180953, ¶ 13. We emphasize that a section



                                                  -7-
2021 IL App (2d) 190292


8 petition seeking judicial review requires a well-developed record of administrative proceedings

so that the court may make an informed decision on the matter. Sexually dangerous persons who

file a section 8 petition without first seeking administrative review do themselves and the courts a

disservice by cluttering up the docket with pleadings that are doomed to failure. For these reasons,

we affirm the judgment of the circuit court of Winnebago County.

¶ 23   Affirmed.




                                               -8-
2021 IL App (2d) 190292



                                   No. 2-19-0292


 Cite as:                 People v. McVeay, 2021 IL App (2d) 190292


 Decision Under Review:   Appeal from the Circuit Court of Winnebago County, No. 96-
                          CF-1362; the Hon. Brendan A. Maher, Judge, presiding.


 Attorneys                Michael J. Phillips, of Freeport, for appellant.
 for
 Appellant:


 Attorneys                Kwame Raoul, Attorney General, of Chicago (Jane Elinor
 for                      Notz, Solicitor General, and Jonathan J. Sheffield, Assistant
 Appellee:                Attorney General, of counsel), for intervenor-appellee.

                          No brief filed for the People.




                                        -9-